Citation Nr: 0308092	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  03-00 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Whether a September 1984 decision of the Board of Veterans' 
Appeals, which denied service connection for an acquired 
psychiatric disorder, should be revised or reversed on the 
grounds of clear and unmistakable error.

(The issue of whether new and material evidence has been 
submitted to reopen a claim of service connection for an 
acquired psychiatric disorder, other than PTSD, is the 
subject of separate decision.  The issue of service 
connection for PTSD, as well as the issue of service 
connection for an acquired psychiatric disorder other than 
PTSD, will be the subjects of a later decision.)


REPRESENTATION

Moving party represented by:  Mark R. Lippman, Attorney




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The moving party, a veteran, served on active duty from 
September 1970 to June 1972.

This matter is currently before the Board of Veterans' 
Appeals (Board) on motion by the moving party for revision or 
reversal on the grounds of clear and unmistakable error (CUE) 
of a September 1984 decision of the Board that denied 
entitlement to service connection for an acquired psychiatric 
disorder.

In April 2002, the moving party's representative submitted a 
motion for revision of the Board's September 1984 decision on 
the basis of clear and unmistakable error.  In a January 2003 
letter to the moving party and his representative, the Board 
acknowledged the CUE motion, and advised the moving party and 
representative to review the rules relating to such matters, 
at 38 U.S.C.A. § 7111 and 38 C.F.R. §§ 20.1400-1411.  The 
representative was further advised of the opportunity to file 
a relevant response, including a request to review the claims 
file prior to filing a further response.

FINDINGS OF FACT

1.  In September 1984, the Board issued a decision in which 
it denied the moving party's claim for service connection for 
an acquired psychiatric disorder, on the basis that the 
condition was not incurred in or aggravated by service.

2.  The moving party has not established, without debate, 
that the correct facts, as they were then known, were not 
before the Board in September 1984; that the Board ignored or 
incorrectly applied the applicable statutory and regulatory 
provisions existing at the time; or that, but for any such 
alleged error, the outcome of the decision would have been 
different.


CONCLUSION OF LAW

Clear and unmistakable error in the Board's September 1984 
decision that denied service connection for an acquired 
psychiatric disorder has not been established.  38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the VCAA, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The Act and implementing 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as of what evidence will be 
obtained by whom, and define the obligation of VA with 
respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159(b), (c) (2002).  Given the parameters of the law 
surrounding CUE claims, the duty to assist in evidentiary 
development and the duty to notify the claimant of any 
additional evidence needed to complete an application are not 
applicable where CUE is claimed, in Board decisions (see 
Livesay v. Principi, 15 Vet. App. 165 (2001)), or in RO 
decisions (see Parker v. Principi, 15 Vet. App. 407 (2002)).  

In view of the foregoing, and in light of the nature and 
scope of review of CUE claims, addressed in more detail 
below, the Board will render its decision on the CUE motion 
before it, on the merits. 

I.  Background

Evidence of record at the time of the September 1984 Board 
decision denying the veteran's claim for service connection 
for an acquired psychiatric disorder include his service 
medical records.  These records include his enlistment 
examination report of August 1970 showing that he had a 
normal clinical psychiatric evaluation, and an August 1970 
report of medical history showing that the veteran had a 
history of anxiety and nervous trouble.  The records are 
otherwise devoid of any complaints or treatment in service 
for psychiatric problems, and show the veteran had a normal 
clinical psychiatric evaluation at his June 1972 separation 
examination.  

Private medical records show that the veteran appeared 
healthy at a general medical examination in March 1978.

In April 1978, the veteran filed a claim for nonservice-
connected pension benefits stating that he "heard voices" 
and "had hallucinations" in 1975.

A May 1978 private medical record shows that the veteran was 
taking Haldol.

In March 1980, the veteran filed a claim for service 
connection for a neuropsychiatric disability.

A report from the Center for Forensic Psychiatry, dated in 
March 1980, shows that the veteran was referred to the center 
after burning down his parent's house.  The forensic examiner 
concluded that because of the veteran's mental illness he 
could not appreciate the wrongfulness of his conduct or 
conform his conduct to the requirements of the law.

A May 1980 letter to VA from Mental Health Services and 
signed by a "Mental Health Professional" requests that the 
veteran be scheduled for an appointment to help establish his 
claim for either service-connected or non-service connected 
disability.  The Mental Health Professional said that the 
veteran had recently been released from a state hospital 
after a long-term stay ands strongly opined that the 
veteran's psychiatric problems occurred while in the 
military.

In June 1980, the veteran underwent a VA examination for a 
nervous condition.  He reported that he had been suffering 
from a nervous condition since his tour of duty while in the 
U.S. Marine Corps and indicated that he had done some pretty 
bizarre things due to his nervous condition which began in 
Vietnam.  He also stated that he had been emotionally 
disturbed for the past five years.  He was diagnosed as 
having schizophrenic reaction.  An opinion was not rendered 
regarding the etiology of this diagnosis.  

A treatment summary report from Mental Health Services, dated 
in February 1981, states that the veteran was first seen at 
outpatient services in January 1977 and had been referred 
there by a private psychiatrist, Dr. Ucer.  The report also 
states that the veteran had been seeking treatment at their 
Sustaining and Integrative Services since March 1979.  The 
report contains the veteran's report of being afflicted with 
auditory hallucinations from the time he was in the Marine 
Corps to the present.  When asked why he waited so long after 
service to seek psychiatric help, the veteran replied that he 
didn't want to admit to weakness and had wanted to appear 
strong for his brother who was experiencing emotional 
difficulties.  The veteran reported hearing the words "kill, 
kill" ever since a reconnaissance drill, but that the voices 
had changed by telling him to kill his sister.  He said that 
by 1975 he was unable to tolerate the voices and fearing that 
he would indeed take his sister's life, he finally sought 
psychiatric help.  The diagnosis was reactive psychosis, 
confused, in partial remission.

In a March 1981 letter, psychiatrist Erol Ucer, M.D., 
indicated that he initially evaluated the veteran in 
September 1975 at the referral of the veteran's family 
doctor.  He said that the veteran was delusional, 
hallucinatory, very apprehensive, fearful, paranoid and 
suicidal.  He also said that problems became apparent after 
the veteran's graduation from high school.  He noted that the 
veteran had been admitted to a private medical center for 
treatment of the above symptoms in 1976.  He was diagnosed as 
having paranoid schizophrenia.

In March 1981, the RO denied the veteran's claim for service 
connection for an acquired psychiatric disorder on the basis 
that the evidence did not show that an acquired psychiatric 
disability was diagnosed until 1975.

A July 1981 report from Mental Health Services that is signed 
by a "Mental Health Professional" and a staff 
psychiatrist" indicates that the veteran suffered from 
chronic anguish related to PTSD.  The report indicates that 
the veteran's hallucinations were "in some way combat 
related".  

In November 1981, the veteran underwent a VA psychiatric 
examination.  The examiner noted that when asked to tell his 
personal history, the veteran started to ask about his 
delusional system and was unable to give any adequate 
history.  He told the examiner that when he was in the Army 
someone put drugs in his water bottle.  He said that people 
were stealing his property and he felt they wanted to kill 
him.  He also said that he thought that the Pilipino and 
Communists were after him.  The examiner said that the 
veteran was extremely delusional and should be hospitalized.  
He diagnosed the veteran has having schizophrenia-
undifferentiated type, but did not offer an opinion on the 
etiology of this condition.

In a November1981 letter to a private attorney, Lionel 
Finkelstein, M.D., relayed that when asked about the onset of 
his illness, the veteran first dated it to 1973, and then 
said that it happened overseas in the Marine Corps.  The 
veteran stated that when he was overseas in the Philippines 
the Philippi no would call the Marines' "Joe's" which 
really freaked him out because his name was Joe.  He also 
said that while in service a guy drilled wires into his head 
that controlled him.  Dr. Finkelstein said that some of the 
veteran's history was a rambling account of violent and 
delusional events and that much of his history was a 
description of becoming upset with his parents and burning 
down their house.  Dr. Finkelstein opined that it was 
difficult to date the onset of the veteran's chronic 
schizophrenic disorder, paranoid type, accurately since he 
was an unreliable informant; however, the veteran clearly 
described events occurring while he was a Marine in Vietnam 
when he experienced psychotic delusions and hallucinations.  
He said these continued after the veteran's discharge, but 
the veteran was afraid to tell anyone.  He opined that it was 
likely that the veteran's experience in service may have 
served to precipitate his mental illness or to add to a 
preexisting disposition to schizophrenia.

In a December 1981 rating decision, the RO denied a claim for 
service connection for PTSD.

In a January 1982 rating decision, the RO denied service 
connection for a nervous condition.

In January 1982, the RO received a letter from a private 
attorney who had arranged the examination with Dr. 
Finkelstein.  This attorney explained that he knew the 
veteran personally, for at least 20 years, including prior to 
service.  He added that he had become a close friend of the 
veteran following his discharge and that there was no 
question in his mind that the veteran's behavior had been 
significantly altered by his tenure in the Marine Corps.

Eight statements from the veteran's family and friends, dated 
in July 1982, indicate that the veteran's behavior changed 
from a good-natured, happy-go-lucky person prior to service 
to an irresponsible and moody person after service that was 
unable to keep a job.

During a personal hearing in November 1983, the veteran 
testified that he graduated from high school approximately 
two months before entering service.  He said that while in 
service his parents sent him a picture of his sister and that 
after that he began hearing voices to kill people, and feared 
that he would come home and kill his sister.  He relayed an 
incident shortly after service when he and his brother were 
out hunting and came upon a big snake, which he shot.  He 
said he was sure the snake was from Okinawa because it looked 
just like the snakes he saw at a snake show in a bar in 
Okinawa.  The veteran denied having any similar perceptions 
or incidents of the type he testified to prior to service.  
He said that during the first year after service he attended 
college for six months and wasn't sure why he stopped, but it 
may have been related to money.  His attorney said that he 
had known the veteran all his life and was friends with his 
older brother.  He said that he had been with the veteran on 
many social occasions both prior to and after service and 
that prior to service he had never seen the veteran 
hallucinate, talk to people who were not really there, or 
react to apparent images.  He said that he first noticed 
these things shortly after the veteran was discharged from 
service.  He said that on one particular social occasion, 
which occurred almost immediately after the veteran's 
discharge, the veteran stopped in mid sentence, turned to the 
wall, and said something to the effect of "No, I won't".  
He said that the veteran's behavior began to deteriorate to 
the point that he cut off communication with him, in 1974 or 
1975, for fear that he would hurt someone.  He said that 
everything culminated in 1979 when the veteran burned his 
parents' house down.  He said that at the very minimum, the 
evidence raised reasonable doubt that the veteran's 
psychiatric problems began in service and that such doubt 
should be resolved in the veteran's favor. 

II.  Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Rules of Practice of the 
Board of Veterans' Appeals, at 38 C.F.R. Part 20 (2002).  
Rule 1403 of the Rules of Practice, found at 38 C.F.R. § 
20.1403, relates to what constitutes CUE and what does not, 
and provides as follows:  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  In 
general, review for clear and unmistakable error in a prior 
Board decision must be based on the record and the law that 
existed when that decision was made.  

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  

Rule 1403 offers the following examples of situations that 
are not clear and unmistakable error.  (1) Changed diagnosis.  
A new medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  (2) Duty to 
assist.  The Secretary's failure to fulfill the duty to 
assist.  (3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.  38 C.F.R. 
§ 20.1403(d).  

Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

A motion for revision of a Board decision based on CUE must 
be in writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the veteran; the name of the moving party if other than the 
veteran; the applicable Department of Veterans Affairs file 
number; and the date of the Board decision to which the 
motion relates.  If the applicable decision involved more 
than one issue on appeal, the motion must identify the 
specific issue, or issues, to which the motion pertains.  
Motions which fail to comply with the requirements set forth 
in this paragraph shall be dismissed without prejudice to 
refiling under this subpart.  38 C.F.R. § 20.1404(a).

The moving party in this case has, through his 
representative, set forth clear and specific allegations of 
CUE in the September 1984 Board decision and has pleaded 
errors in law with sufficient specificity to enable the Board 
to decide the CUE claim on the merits.  Specifically, the 
moving party is arguing that the Board in 1984 failed to 
apply the regulatory provision of 38 C.F.R. § 3.303(d) which 
states that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.

Although the moving party's attorney is correct in pointing 
out that the provisions of 38 C.F.R. § 3.303 was not 
specifically addressed in the Board's 1984 decision, the 
Board did follow the precepts of that regulation when it 
cited to and considered basic entitlement under 38 U.S.C.A. 
§ 1110 (then cited as 38 U.S.C. § 310).  Pursuant to this 
statute, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
wartime service.  This statute encompasses the regulatory 
provisions of section 3.303, in that all aspects of service 
incurrence or aggravation are considered, to include post-
service medical opinions. 

The decision under consideration clearly reflects that the 
Board considered the postservice private medical opinions 
that linked to some extent the veteran's psychiatric disorder 
to service, and provided reasons why such decisions were 
insufficient to establish service connection.  In this 
regard, the Board determined that these decisions were of 
diminished probative value as to the nexus question because 
they were based on the veteran's own reported account of 
psychotic episodes in service-an account that at least one 
physician found to be unreliable.  Other evidence considered 
by the Board at that time consisted of the veteran's service 
medical records that are completely devoid of any inservice 
complaints or treatment of a psychiatric nature, as well as 
post-service evidence showing that the veteran was first seen 
for his psychiatric problems years after service, in 1975.  
The first diagnosis of schizophrenia noted in the records is 
dated in 1977. 

The moving party's attorney asserts that in view of the 
medical evidence, particularly Dr. Finkelstein's opinion that 
it was "likely that [the veteran's] experience in the 
service may have served to precipitate his mental illness or 
to add to a preexisting predisposition to schizophrenia," in 
addition to the statements from family and friends (including 
himself) attesting to the veteran's changed behavior after 
service, that the scale should be tipped in the veteran's 
favor, by resolving all reasonable doubt in his favor.  See 
38 C.F.R. § 3.102.  However, the basis of this argument 
essentially comes down to a disagreement as to how the 
evidence was weighed and evaluated, a basis that can never 
constitute clear and unmistakable error.  See 38 C.F.R. 
§ 20.1403(d).  In this regard, the Board considered the same 
evidence that the moving party's attorney points to, as well 
as the reasonable doubt rule, but came to a different result 
based on the evidence in its entirety in 1984.  Such does not 
constitute CUE. 

In sum, the moving party has not established, without debate, 
that the correct facts, as they were then known, were not 
before the Board in September 1984; that the Board ignored or 
incorrectly applied the applicable statutory and regulatory 
provisions existing at the time; or that, but for any such 
alleged error, the outcome of the decision would have been 
different.  As such, the moving party has not met the 
criteria for revising or reversing the Board's September 1984 
decision that denied service connection for an acquired 
psychiatric disorder on the grounds of CUE.  


ORDER

The motion to revise or reverse a September 1984 decision of 
the Board of Veterans' Appeals that denied service connection 
for an acquired psychiatric disorder, on the grounds of clear 
and unmistakable error, is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

